720 N.W.2d 743 (2006)
Glenn WILLIAMS, Plaintiff-Appellee,
v.
AAA MICHIGAN, Defendant-Appellant.
Docket Nos. 131511, 131512. COA Nos. 268429, 268430.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the application for leave to appeal the March 31, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the March 31, 2006 order of the Court of Appeals and REMAND this case to the Court of Appeals for plenary consideration. Because the February 2, 2006 order of the Montcalm Circuit Court is a postjudgment order awarding attorney fees and costs, it is a final order under MCR 7.202(6)(a)(iv) that is appealable as a matter of right under MCR 7.203(A)(1).
We do not retain jurisdiction.